Exhibit 10.1

EQUIPMENT PURCHASE AGREEMENT

between

Eastman Kodak Company

and

MMR Global

This Equipment Purchase Agreement ("Agreement") effective as of the 11th day of
July, 2011 ("Effective Date") is by and between Eastman Kodak Company, a New
Jersey corporation having a principal place of business at 343 State Street,
Rochester, New York 14650 ("Kodak") and MMR Global, a Delaware corporation
having a principal place of business at 4401 Wilshire Boulevard, 24 Floor, Los
Angeles, CA 90010 ("MMR").

Term. The term of this Agreement shall commence on the Effective Date and
continue for a period of eighteen (18) months (the "Initial Term") unless
earlier terminated In accordance with Section 1. The parties agree to discuss
renewal options after twelve months of the Initial Term, Thereafter, upon mutual
written consent of the parties, the Agreement may be renewed for one additional
twelve (12) month term unless either party cancels the Agreement.

This Agreement does not establish a franchise, joint venture, or partnership.
The parties and their respective employees, officers, directors, agents,
subcontractors, and associates are not agents or legal representatives of the
other for any purpose and have no authority to act for, bind, or commit the
other party.

Any commitment made by MMR to its resellers with respect to Product quantities,
delivery, modifications, interfacing capability, suitability of software,
warranty in excess of the warranty provided by Kodak or suitability in specific
applications will be MMR's sole and exclusive responsibility and liability. MMR
has no authority to make any commitment on behalf of Kodak.

Product. The terms and conditions in this Agreement are applicable to the
purchase of the products described in Appendix A (the "Product").

Orders. This Agreement Is a master purchase agreement [***].

Cancellation / Reschedule of Orders. MMR may not cancel or reschedule an order
after acceptance by Kodak without Kodak's consent which consent shall not be
unreasonably withheld.

Prices and Taxes. [***].

Terms of Payment. [***].

Delivery and Inspection. MMR, or its authorized representatives as identified in
writing to Kodak, must inspect arriving shipments and report errors In shipment
promptly. Specifically, visible damage and shortages must be reported to Kodak
at the time of receipt. [***].

[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



Title and Risk of Loss. Delivery terms shall be CPT (Incoterms 2000) MMR's
facility located at MMR Global, 4401 Wilshire Blvd., 2nd Floor, Los Angeles, CA
90077, Tel. 310-476-7002 unless otherwise requested by MMR.

Title to Products and risk of loss shall pass to MMR upon delivery of Products
by Kodak to MMR's facility. Kodak shall deliver Products during MMR's normal
business hours (Monday through Friday, 9:00 am until 5:00 pm Pacific Standard
Time). In the event MMR requests Products be shipped other than by standard
means (next day air), then the additional charges for shipment will be billed
back to MMR as a separate line item on the invoice.

Trademarks. [***].

Product Identification.

13.1 Each Product shipped to MMR shall bear an appropriate tag or plate,
permanently affixed to it, showing its model number and serial number. MMR
agrees to not remove or alter tags or plates that display serial number or
agency approval information for any reason unless required to do so by law. MMR
shall inform Kodak of and assume total liability for any removal or alteration
of the tags or plates as described in this clause. Such removal or alteration,
unless required by law and with the knowledge of Kodak, shall, at Kodak's
option, void any applicable warranty as set forth in this Agreement.

13.2 "MMR Pro Edition" logo will appear in the lower right hand corner of the
Product 550 bezel, similar to Appendix C.

13.3 The "splash screen" that appears when the Product Is powered on will be
amended to include the words "Distributed by MMR Global and customized for MMR
Pro" in the lower right of the screen, similar to Appendix D.

13.4 The "splash screen" that appears when the Product is powered on will be
amended to include the `MMR Pro Edition' logo In the lower left of the screen,
similar to Appendix D.

Product Support. MMR shall purchase a Maintenance and Software Upgrade Agreement
with each Product purchased. The terms for the Maintenance and Software Upgrade
Agreement are attached to this Agreement as Appendix B.

Software.

15.1 MMR acknowledges that the Product contains both Kodak and non-Kodak
software programs. MMR agrees to use the software only in accordance with the
terms and conditions of this Agreement.

15.2 Kodak hereby grants to MMR a non-exclusive, non-transferable license to use
one copy of the software in binary form on each Product only, and only in
conjunction with its normal operation of the Product This license also applies
to any updated or modified versions of the software provided to MMR by Kodak,
Kodak or Its licensors 1 suppliers retain all title to the software and
intellectual property rights therein. Other than the administration software and
configuration packages, the

2

--------------------------------------------------------------------------------



software may not be copied or installed on any hardware or systems not Installed
by Kodak without Kodak's prior written consent.

15.3 Nothing In this Agreement will be deemed to grant MMR any proprietary
rights in the computer programs or any other work embodied in the software. MMR
shall have no right to print, copy, distribute, adapt, translate, de-compile,
reverse engineer, disassemble or otherwise derive the source code, or display
the software.

15.4 [***].

MMR Obligations.

16.1 [***].

16.2 MMR will not make any representation or warranty with respect to the
Product to any third party on behalf of Kodak. Despite the preceding sentence,
MMR shall transfer Product warranties to end user customers that purchase the
Products.

16.3 MMR will only sell Products to resellers who have completed Kodak's Scan
Station 550 training program or other entities as communicated to Kodak in
writing by MMR and trained by MMR using materials provided by Kodak.

16.4 In ail cases, MMR is responsible for end user customer and Technical
Support as set forth in Appendix B.

Termination.

17.1 [***].

17.2 [***].

Future Product Development.

18.1 The Parties acknowledge that nothing in this Agreement shall commit Kodak
to future development of this or any other product, Including new hardware,
features, support tools or maintenance releases.

18.2 The Parties acknowledge that any changes requested by MMR to the Product
will require separate written amendments to this Agreement.

18.3 MMR acknowledges that the Product uses some hardware components that may
obsolesce and agrees to hold Kodak harmless for Product changes required to
replace obsolesced parts. MMR will accept Product with said hardware changes as
equivalent to the original design. Original design shall be embodied by the non
co-branded product at time of initial shipping approval, available under
separate catalog number (not covered by this Agreement).

18.4 MMR acknowledges Kodak's right to further develop this Product or
substantially similar Products at Kodak's sole discretion. In the event Kodak
releases a future generation of the Product and at Kodak's sole discretion and
approval, MMR may be allowed to satisfy an remaining unit volume commitments
under this Agreement with the newer product. [***]

3

--------------------------------------------------------------------------------



Hardware Warranty/Software Assurance and Limitation of Liability.

19.1 Delivery. At delivery, Kodak shall have (i) full legal and beneficial title
to the Product, free and clear of any and alt security Interests, liens, claims,
charges or encumbrances, and (ii) full power and lawful authority to sell the
Product to MMR.

19.2 Hardware Warranty. Kodak warrants the Product to be free from defects in
materials and workmanship under normal use and to function in accordance with
the specifications for a period of ninety (90) days from the date of delivery to
MMR. If the Product is found to be defective or does not conform to
specifications It will be repaired or replaced with new or refurbished product
at Kodak's sole option.

19.3 Advanced Unit Replacement. [***]

19.4 Disclaimer of Warranty and Limitation of Liability. The warranties provided
do not cover: (i) service on parts or any attachments, accessories, or
alterations not provided by Kodak or correction of problems resulting from their
use; (ii) failure to follow Kodak's operating instructions; (iii) supply items;
(iv) problems due to software not supplied by Kodak, rills-configuration of the
Product, network related problems or other problems caused by Interactions with
other devices not supplied by Kodak; or (v) any force majeure event.

19.5 Kodak does not warrant that the functions contained In the Product will
meet MMR's requirements, the complete correction of all program faults or that
the operation of the Product will be uninterrupted or error free. MMR shall have
no recourse against any third party licensor of Kodak with respect to this
warranty or under any other provision of this Agreement.

19.6 EXCEPT FOR THE WARRANTIES SET FORTH ABOVE, KODAK MAKES NO OTHER WARRANTIES
OR REPRESENTATIONS, AND ALL OTHER EXPRESS OR IMPLIED WARRANTIES, INCLUDING BUT
NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE ARE DISCLAIMED. UNDER NO CIRCUMSTANCE WILL KODAK BE LIABLE
FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL SPECIAL, OR OTHER DAMAGES RELATED TO
THE PRODUCTS, INCLUDING WITHOUT LIMITATION, ANY LOSS OF REVENUE OR PROFIT,
DOWNTIME COSTS, LOSS OF USE OF THE PRODUCTS, COST OF SUBSTITUTE EQUIPMENT OR ANY
OTHER EQUIPMENT, FACILITIES OR SERVICES, OR CLAIMS OF THIRD PARTIES FOR SUCH
DAMAGES, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Indemnity.

20.1 Kodak will defend, indemnify, and hold harmless MMR from end against any
third party claims (including court costs and reasonable attorneys' fees) for
personal injury or physical damage to property caused by Kodak's breach of this
Agreement or its willful misconduct or negligence. Kodak will have no obligation
with respect to any claim based upon (i) use of the Product In a manner
inconsistent with the Instructions provided to MMR; or (ii) any modification of
the Product or the use of the Product with supplies and consumables not
manufactured or furnished by Kodak if the damage would not have occurred but for
the modification or use.

4

--------------------------------------------------------------------------------



20.2 MMR will defend, indemnify, and hold harmless Kodak, its officers,
directors and employees from and against any third party claims (including court
costs and reasonable attorneys' fees) for personal injury or physical damage to
property caused by MMR's breach of this Agreement or its willful misconduct or
negligence.

20.3 The obligations to Indemnify under this Section 17 will arise only if the
party against whom the obligation is asserted (a) Is given reasonable notice of
the claims; (b) Is granted In writing control over the defense and settlement of
the claims (provided that any settlement of any claim shall be on confidential
terms and shall not Include an admission of liability by a party without its
prior written consent); and (c) the party to be indemnified cooperates with all
reasonable requests of the other party in the defense or settlement of such
claims. The party to be indemnified shall have the right, at its option and
expense, to participate In the defense of any suit or proceeding through counsel
of its own choosing.

Patent Indemnification.

21.1 Kodak shall indemnify, defend and hold harmless MMR, its directors,
officers, employees and agents, from and against any claim that the Product or
any portion of it (including if applicable, any software) or the use, lease or
sale of any item delivered or to be delivered infringes any United States
patent, including process, copyright or other proprietary right. Kodak shall pay
any royalties and other costs related to the settlement of such claim and the
cost in damages, including attorneys fees, finally awarded as a result of any
suit based on such claim.

21.2 If the use of any Product delivered under this Agreement is enjoined as a
result of a suit based on any claim of infringement of a United States patent,
copyright or other proprietary right, Kodak shall, at its option, but in no
event later than ninety (90) days after MMR's use of the Product is so enjoined,
(i) negotiate a license or other agreement with the claimant so that the Product
is no longer subject to such injunction, (ii) modify the Product so that it
becomes non-Infringing, provided such modification can be accomplished without
materially affecting the performance of the Product, (iii) replace the Product
with non-infringing Product of equal or better performance and quality, subject
to the prior approval of MMR, or (iv) repurchase the Product, for the Product
Purchase Price and Taxes paid by MMR under this Agreement for the Product.

Compliance With Laws. Each party agrees to comply with all rules, order, laws
and regulations of any federal, stale, or local agency or governmental authority
governing the sale, delivery or use of the Product by MMR or its customers under
this Agreement. Each party agrees to indemnify, defend and hold harmless the
other, its officers, directors and employees from and against any and all
claims, losses, demands, actions, administrative proceedings, liabilities and
judgments, including reasonable attorneys' fees and expenses, arising from the
failure to comply with the provisions of this Section 22.

Default Remedies.

23.1 Events of Default. [***]

23.2 Remedies. Upon the occurrence of an event described in Section 23.1, the
non-defaulting party shall have all the rights and remedies available under this
Agreement and the laws of New York.

5

--------------------------------------------------------------------------------



Export Control. This Agreement and any technical Information provided to MMR in
the course of delivery under this Agreement is made subject to any restrictions
concerning the export of products or technical data from the United States that
may be Imposed by the U.S. Government, MMR may not export, directly or
Indirectly, any United States source technical data to any country for which the
United States, at the time of export, requires an export license or other
governmental approval without first obtaining that approval.

Confidentiality.

25.1 For purposes of this Agreement, "Confidential Information" means:

25.2 The terms and conditions of this Agreement, and

25.3 Confidential information disclosed by a party ("Discloser) to the other
party ("Recipient") in the course of performance under this Agreement.

25.4 For a period of three (3) years following expiration of termination of this
Agreement, Recipient shall: (a) not disclose Confidential Information except to
its employees, contractors and subsidiaries who have a need to know and who are
bound by confidentiality obligations substantially similar to those herein, and
(b) use Confidential Information only in connection with the purposes specified
in this Agreement.

25.5 This Agreement pertains only to information which: (a) is clearly
designated in writing by Discloser as confidential at the time of disclosure,
(b) is declared confidential by Discloser at the time of disclosure and
confirmed in writing to Recipient within thirty (30) days after disclosure, or
(c) under the circumstances surrounding disclosure Recipient knows, or ought
reasonably know, is confidential.

25.6 Recipient shall protect the Confidential Information against unauthorized
disclosure using the same degree of care, but no less than a reasonable degree
of care, as Recipient uses to protect its own confidential information of a like
nature.

25.7 This Agreement imposes no obligation upon Recipient with respect to
Information that: (a) is not disclosed In the course of performance under this
Agreement; (b) was in Recipient's possession In tangible form before receipt
from Discloser; (c) becomes a matter of public knowledge through no fault of
Recipient; (d) is rightfully received by the Recipient from a third party
without duty of confidentiality; or (e) is independently developed by Recipient.

25.8 Upon Discloser's written request, Recipient shall take commercially
reasonable efforts to return or destroy all Confidential Information received
hereunder, except that Recipient may retain a copy of such Confidential
Information for archival purposes.

Force Majeure. Except for payments of outstanding balances when due, neither
party will be liable for any damages or penalties for delay in performance when
such delay is due to the elements, acts of God, acts of civil or military
authority, fires, explosions or floods, epidemics, quarantine restrictions, war
or riots, acts of terrorism, strikes, acts or omissions of carrion, interruption
of broadband or telecommunication services, hackers or other circumstances
outside the reasonable control of the affected party.

5

--------------------------------------------------------------------------------



Governing Law. This Agreement will be governed by and construed in accordance
with the substantive law of the State of New York as applied to agreements
entered into between two residents of the State of New York, without regard to
its conflict of laws principles. The parties submit to the nonexclusive personal
jurisdiction of, and waive any objection against, the United States District
Court for the Western District of New York, and the state courts of the Stale of
New York in Monroe County, New York.

Notices. All notices in connection with this Agreement must be in writing and,
if not personally delivered, be sent by first lass mail or next-day commercial
courier service. Notices will be effective on the day when delivered, addressed
to the other party at the address shown below. Either party may from time to
time change the address to which notices to it are to be sent by giving notice
of such change to the other party.

If to Kodak:

If to MMR:

Eastman Kodak Company

343 State Street

Rochester, NY 14850

Attn: General Counsel

&

Eastman Kodak Company

2600 Manitou Road

Rochester, NY 14653-4161

Attn: DI Contract Coordinator

4401 Wilshire Blvd, 2d Floor

Los Angeles, CA 90077

Attn: General Counsel

No Rights in Intellectual Property. Unless expressly stated otherwise herein,
neither party grants the other party any right or license, expressed or implied,
under any intellectual property including, but not limited to patents,
copyrights, trademarks, know-how or trade secrets belonging to the party.

Waiver. Failure by either party to enforce any term or condition of this
Agreement will not be deemed a waiver of future enforcement of that or any other
term of condition.

Severability. If any term of this Agreement is held invalid or unenforceable for
any reason, the remainder of the provisions will continue in effect as if this
Agreement had been executed with the invalid portion eliminated.

Assignment. MMR may not assign this Agreement without the prior written consent
of Kodak, which consent will not be unreasonably withheld, and any attempted
assignment without such consent will be void. [***]

Independent Contractor. Neither party may bind the other party to any legal
obligations in connection with this Agreement. This Agreement will be binding,
and inure to the benefit of, each of the parties and their respective successors
and assigns. This Agreement may not be construed as conferring on any person who
is not a party any rights or remedies.

Entire Agreement. This Agreement, Including any appendices and the applicable
software license agreements, is the entire agreement of the parties and
supersedes all prior agreements and understandings, whether written or oral,
with respect to the subject matter. No amendments or modifications to this
Agreement shall be effective unless in writing and signed by the authorized
representatives of both parties. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original. A faxed signature
shall have the same legally binding effect as an original signature.

7

--------------------------------------------------------------------------------



Each of the parties have agreed to the terms and conditions of this Agreement as
evidenced by the signatures below of their duly authorized representatives.

Eastman Kodak Company

By:

Printed Name:

Title:

MMR Global, Inc.

By:

Printed Name:

Title:







8

--------------------------------------------------------------------------------

Appendix A [***]

Description

Catalog #

Price

Product

[***]

[***]

Service

[***]

[***]

Orders shall be placed by the 25th day of the month.

Note: When ordering catalog # [***] please reference [***] on all purchase
orders.

9

--------------------------------------------------------------------------------

Appendix B - Technical Support

Purchase of post warranty service entitles MMR to:

Software Assurance

. 3rd level maintenance support to MMR as well as software upgrades, patches,
and new versions for 36 months.



Hardware Support

. Advanced Unit Replacement for 33 months from the date the warranty expires
after delivery to MMR.



MMR Responsibilities

1. MMR will provide level 1 and level 2 technical support to end user customers
as follows;

[***]

2. In addition, MMR will:

[***]

Failure to meet these obligations may result, at Kodak's sole option, in the
imposition of additional charges at prevailing Time and Material rates.

Kodak Responsibilities

Kodak will provide:

1. Level 3 technical support only to MMR for the SSPro550, provided the
following criteria has been met:

[***]

10

--------------------------------------------------------------------------------



Level 3 support means support and maintenance provided to MMR only (not
customers) which includes telephone and e-mail consultation to resolve customer
hardware malfunctions. Third level technical support is available Monday -
Friday, Barn to 5pm Eastern time. Support will not be provided on National
holidays (New Years, Memorial, Independence, Labor, Thanksgiving and Christmas
Days) when support is available on a best efforts basis at prevailing Time and
Material Holiday rates.

2. [***]



3. Maintenance Upgrades, Software Patches and telephone assistance of a
technical nature on licensed Kodak Software. Kodak may issue Maintenance
Upgrades or Patches and/or provide for on-site services necessary to correct
errors that significantly affect software performance in accordance with Kodak's
Software Product operating specifications. Unless Product documentation states
otherwise, support will be provided for the current and previous Version Release
of the licensed Kodak Software Product. For licensed Kodak Software Product,
Maintenance Upgrades and Patches are at no charge and include one copy of the
user's manual and/or changes.

4. In order to obtain service, MMR must call Kodak's Customer Support Centers
and provide the Product's K-number or serial number, which number shall be
located on the respective Product,

5. Kodak shall not be responsible for:

a) operating system services (e.g., database maintenance/recovery, product
integration or application support,

b) system administration services (e.g., system restarts, error monitoring and
reporting basic system matters, including restoring the database);

c) network system administration (e,g., installation of new software packages,
maintenance of user and group accounts, solving network problems, performing
system maintenance functions, monitoring networks, installing application
software, maintaining configurations

d) consultation services;

e) version release or software support to other than licensed Kodak Software
Products; 1) Product installation, set-up, configuration or other non-repair
services;

g) cable and Installation of cable runs or any acquisition of permits

h) MMR customer training;

i) circumstances beyond Kodak's control (such as customer overriding, bypassing
or defeating interlock switches on equipment or devices sold by Kodak or any
other 341 party);

j) problems due to failure of MMR's customer to conform to Kodak's site
specifications provided in the manufacturer's documentation;

k) service or parts associated with any unauthorized modifications, attachments
or service;

l) rebuilding or reconditioning of Product;

m) misuse or abuse at Product;

n) or failure to follow Kodak's operating Instructions

Kodak may provide, at Its sole discretion, service in these situations
prevailing Time and Material rates.

11

--------------------------------------------------------------------------------

Additional Services

The following services are available at an additional charge (a la carte with
pricing)

 * Sales calls
 * Staging services (unit staging for delivery)
 * Any on-site work (including at MMR's location)

To initiate a Time and Material service request MMR will contact Kodak Dispatch
at 1-800-3KODAK3 and provide a description of the requested Time end Material
service required.

 * Kodak unique identifier, or Equipment serial number, or Company name and
   address
 * Site contact name / phone number
 * Blanket Purchase Order Number to charge
 * Bill To information for MMR
 * Date Service Is requested
 * Problem description-

Kodak billing of Time and Material charges will reflect the "time and material
call number" for service, number of hours end rate, list of parts consumed and
price for each part.

Reporting

Kodak and MMR agree that the following reporting will be distributed on the
intervals as identified. The format will be defined to allow for electronic
transfer and data base import between systems.

Required reports:

Report Name

Report Format

Distribution Freq.

Call Escalation report

Spreadsheet

Quarterly

12

--------------------------------------------------------------------------------

Appendix C

[appendc.jpg]

13

--------------------------------------------------------------------------------

Appendix D

[appendd.jpg]

14

--------------------------------------------------------------------------------

